Wilson, Judge:
This appeal for reappraisement lias been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above appeal for reappraisement, consists of Pas Sodium, a coal-tar product, which was appraised on the basis of an American selling price, as defined under the provisions of Section 402(g) of the Tariff Act of 1930, and subject to duty thereunder by reason of Paragraph 28(c) of said Act.
IT IS FURTHER STIPULATED AND AGREED that the American selling price on the date of exportation (July 11,1958) for said Pas Sodium, as defined under the provisions of Section 402(g) of said Act, is $1.90 per lb., net weight, less 1% packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal for re-appraisement is abandoned as to any other merchandise listed on the invoice, and this appeal may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value for the item of merchandise involved in this appeal, at the time of exportation, is $1.90 per pound, less 1 per centum, net packed. The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be rendered accordingly.